 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                          2:18-CR-073-KJD-NJK

 9                 Plaintiff,                         Final Order of Forfeiture

10          v.

11 ADAM BURLEY,

12                 Defendant.

13          The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 2253(a)(1) and 2253(a)(3) based upon the plea of guilty by Adam Burley to the criminal

16 offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture Allegation

17 of the Criminal Indictment and shown by the United States to have the requisite nexus to

18 the offense to which Adam Burley pled guilty. Criminal Indictment, ECF No. 1; Change of

19 Plea, ECF No. 34; Plea Agreement, ECF No. 37; Preliminary Order of Forfeiture, ECF No.

20 38.

21          This Court finds that the United States of America may amend this order at any time
22 to add subsequently located property or substitute property to the forfeiture order pursuant

23 to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24          This Court finds the United States of America published the notice of forfeiture in
25 accordance with the law via the official government internet forfeiture site,

26 www.forfeiture.gov, consecutively from October 24, 2018, through November 22, 2018,

27 notifying all potential third parties of their right to petition the Court. Notice of Filing Proof

28 of Publication, ECF No. 42.
 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending with regard to the property named herein

 4   and the time for presenting such petitions has expired.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States of America

 8   pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 9   2253(a)(1) and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

10   law:

11                1.   Samsung Galaxy Grand Prime cell phone, serial number R58H22DLZHR;

12                     and

13                2.   64GB San Disk micro SD card.

14   (all of which constitutes property).

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

16   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

17   deposit, as well as any income derived as a result of the United States of America’s

18   management of any property forfeited herein, and the proceeds from the sale of any

19   forfeited property shall be disposed of according to law.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

21   copies of this Order to all counsel of record.

22                 January 30,
            DATED _____________________, 2019.

23

24

25                                                UNITED STATES DISTRICT JUDGE
                                                  KENT J. DAWSON
26

27

28
                                                      2
